Citation Nr: 0715901	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  01-09 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a right 
wrist injury, to include forearm fusion and scars.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the veteran's claim of service 
connection for residuals of a right wrist injury, to include 
forearm fusion and scars.


FINDINGS OF FACT

1.  The veteran's service medical records are unavailable due 
to a fire at the National Personnel Records Center (NPRC) and 
thus there is no evidence showing that a right wrist 
disability was noted at service entry.

2.  Although the evidence shows that the veteran injured his 
right wrist prior to service, the evidence reflects that he 
re-injured his right wrist while on active duty and required 
surgery to treat the condition; thus, the medical evidence 
does not clearly and unmistakably show that the right wrist 
condition was not aggravated by such service.

3.  The veteran's status post fusion of right wrist with 
degenerative changes, degenerative joint disease of the right 
hand, and post-operative surgical scars had its onset in 
service.


CONCLUSION OF LAW

Status post fusion of right wrist with degenerative changes, 
degenerative joint disease of the right hand, and post-
operative surgical scars was incurred in service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board finds that service connection is 
warranted for status post fusion of right wrist with 
degenerative changes, degenerative joint disease of the right 
hand, and post-operative surgical scars, which represents a 
complete grant of the benefit sought on appeal.  Thus, no 
discussion of VA's duties to notify and assist is required.

Unfortunately, the veteran's service medical records are 
unavailable.  VA thus has a heightened duty to consider the 
benefit of the doubt rule.  See Cromer v. Nicholson, 19 Vet. 
App. 215, 217 (2005), aff'd 455 F.3d 1346 (Fed. Cir. 2006); 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

In this case, the RO has denied service connection on the 
basis that the veteran had a pre-existing right wrist 
disability and, given the absence of the service medical 
records, it determined that there was no medical evidence 
showing a worsening of the condition during service.

In his statements and December 2006 testimony, the veteran 
reports that he injured his right wrist prior to service and 
was treated with a cast for eight weeks.  He disputes that he 
had surgery to treat the condition prior to service and 
states that he re-injured his right wrist and underwent 
surgery to treat the condition during service.  He also 
emphasizes that he did not have surgery prior to service and 
thus argues the post-operative scars did not exist prior to 
his period of active duty and thus service connection is 
warranted for that condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The law provides that a veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Here, 
given that the veteran's service entrance examination is 
unavailable, VA cannot presume that, at service entry, the 
veteran was not sound with respect to his right wrist 
disability.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 
38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a 
change in the interpretation of 38 U.S.C.A. § 1111 by the 
Federal Circuit and VA's General Counsel, and the regulation 
now states that to rebut the presumption of soundness, VA 
must establish by clear and convincing evidence both that the 
disability existed prior to service and that it was not 
aggravated by service.  

In this case, the only service medical record associated with 
the claims folder shows that, at service separation, his 
upper extremities were found to be abnormal.  The report, 
dated in September 1957, states that the veteran had a five-
inch vertical scar on the lateral aspect of his right wrist 
and a four-inch vertical scar on the medial aspect of his 
lower right forearm, and that he had open reduction in 1955 
and 1956 to treat the condition.  The separation examination 
report also reflects that he had fusion with immobility of 
the right wrist.  A physician indicated that the veteran had 
suffered a right wrist injury in 1952, had an operation that 
year, and had further surgeries in 1955 and 1956 to treat the 
disability, with good results.

In addition to his statements and sworn testimony, the 
veteran submitted a statement prepared by a former service 
colleague, HJL, who reported that he served with the veteran 
from 1955 to 1957 and who recounted that, during service, the 
veteran went to sick call for treatment of his right wrist 
problems.  HJL indicated that among the treatment, the 
veteran underwent surgical fusion of his right wrist.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit held 
that the lack of contemporaneous medical records does not, in 
and of itself, render lay testimony not credible.  Id. at 
1336.  Instead, as a finder of fact, the Board must determine 
whether the lay testimony is credible, and in doing so may 
consider the absence of contemporaneous evidence.  In 
addition, the Board, as a trier-of-fact, must take into 
account the unavailability of medical records.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As noted above, 
most of the veteran's service medical records are not 
available.  Thus, the Board must assess the competence and 
credibility of the veteran and HJL to report that the veteran 
had right wrist, hand and forearm problems during service and 
had in-service right wrist surgery due to a worsening of the 
condition.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432-33 
(2006); see also 38 C.F.R. § 3.159(a)(2) (2006).

As a finder of fact, the Board concludes that the veteran and 
HJL are competent and credible as to their reports that the 
veteran re-injured his right wrist during service and had 
surgery due to a worsening of the condition following an in-
service basketball injury.  In this regard, the Board 
observes that the service separation report reflects that the 
veteran suffered a right wrist injury in 1952.  The veteran, 
however, was accepted into service in 1953, and it was only 
following his reported re-injury that he underwent surgery to 
treat his right wrist in 1955, and again, in 1956.  Thus, 
HJL's account and the notations on the service separation 
report are consistent with the veteran's report of having re-
injured, and aggravated, his right wrist condition during 
service.

During this appeal, the veteran was afforded a VA examination 
in November 2000.  The physician noted that the veteran 
fractured his right wrist in 1955 while playing basketball, 
was initially treated with a splint and subsequently received 
cortisone injections.  The examiner noted that the veteran 
was found to have a non-union of the right wrist fracture and 
had surgical fusion of the right wrist, with bone grafting 
from the distal ulna during service.  

Based on veteran's history and the results of his physical 
examination, the physician diagnosed the veteran as having 
surgical scars on the dorsal surface of his right wrist and 
hand and the lateral portion of his right forearm.  The 
examiner added that the veteran had almost complete ankylosis 
of the right wrist resulting from the fracture of the 
capitate bone and subsequent surgery and bone grafting 
utilizing the distal portion of the ulna, essentially linking 
the conditions to service.

Based on the above, the Board concludes that although there 
is evidence that the veteran suffered a pre-service right 
wrist injury, the evidence does not clearly and unmistakably 
show that he had a right wrist condition at service entry.  
In any event, given his report of re-injuring his right wrist 
approximately two years after his entry into active duty, 
which is corroborated by HJL's account, and given that he 
underwent two right wrist surgeries while on active duty, the 
medical evidence does not clearly and unmistakably reflect 
that the condition was not aggravated by such service.  Thus, 
because medical the evidence does not clearly and 
unmistakably show that his right wrist disability both 
existed prior to service and was not aggravated by service, 
and since he currently suffers from right wrist, hand and 
forearm conditions, the criteria for service connection have 
been met.  

ORDER

Service connection for status post fusion of right wrist with 
degenerative changes, degenerative joint disease of the right 
hand, and post-operative surgical scars is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


